Citation Nr: 0534844	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for athlete's foot.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

3.  Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the RO.  

The veteran's reopened claim of service connection for 
athlete's foot, along with the issues of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for hypertension and service connection 
for a bilateral knee disorder are addressed in the REMAND 
portion of this document. 

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
athlete's foot was denied in an unappealed April 1998 rating 
decision.  

2.  The evidence received since the April 1998 rating 
decision is new and bears directly and substantially on the 
question of whether the veteran has a current skin disorder 
of the feet of in-service onset.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for athlete's foot.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.159 (2005); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current claim was received 
by the RO prior to that date, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).  

In an April 1998 rating decision, the RO denied the veteran's 
original claim of service connection for athlete's foot.  

The RO noted that the veteran had been treated for this 
disorder in May 1964 during service, but there was no medical 
evidence showing a current diagnosis of athlete's foot 
related to service.  

In this regard, the Board notes that a December 1997 private 
treatment report then of record contained a diagnosis of 
severe callosities of the feet.  

The veteran was notified of the April 1998 rating decision in 
the same month but did not respond within the following year.  

In November 2000, the veteran applied to reopen his claim.  
After VA medical records showing current diagnoses of tinea 
pedis and dermatitis were received, the RO, in a May 2002 
rating decision, determined that new and material evidence 
had not been submitted to reopen the veteran's claim.  The 
veteran was notified of this decision in June 2002.  

In August 2002, the veteran notified the RO that he sought 
photocopies of his service medical records.  Following a 
January 2003 VA examination, the veteran's claim was again 
denied in April 2003.  

In May 2003, the veteran contacted his United States 
Representative for assistance in obtaining service medical 
records, and this correspondence contains a reference to his 
current claim.  His Notice of Disagreement was received by 
the RO in October 2003.  

The Board notes that, given the actions described above, the 
veteran's current claim has been pending since November 2000, 
and as the veteran has pursued action in regard to his claim 
continuously since that time, the May 2002 rating decision is 
not "final" as defined in 38 U.S.C.A. § 7105(c).  

Rather, the question for the Board is whether new and 
material evidence has been submitted since the unappealed and 
final April 1998 rating decision.  

As noted hereinabove, the claims file now includes evidence 
confirming a diagnosis of tinea pedis and dermatitis.  
Specifically, the veteran's January 2003 VA examination 
revealed bilateral tinea pedis.  

This diagnosis differs from the pre-April 1998 diagnosis and 
indicates an eczematous skin disease of the feet.  The 
evidence confirming this diagnosis thus bears directly and 
substantially on the question of whether the veteran has a 
current skin disorder of the feet of in-service onset.  

Overall, new evidence added to the claims file since the 
April 1998 rating decision  is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for athlete's foot.  

As new and material evidence has been submitted, the 
veteran's claim of service connection is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for athlete's foot, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

As noted, the veteran has a current diagnosis of tinea pedis 
of the feet and was treated for athlete's foot in May 1964, 
during service.  

To date, however, the RO has not afforded the veteran a VA 
examination addressing the etiology of his claimed athlete's 
foot.  

Accordingly, a VA examination is needed under 38 U.S.C.A. 
§ 5103A(d) to determine whether the current disorder is 
etiologically related to service.  

The Board also notes that, during his June 2005 
videoconference hearing, the veteran reported ongoing 
treatment for all of his claimed disorders from the Durham, 
North Carolina VA Medical Center (VAMC).  

As the most recent records from this facility date from 
September 2004, efforts need to be made to obtain records of 
subsequent treatment.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Finally, the Board notes that the veteran's claims file 
contains a copy of a favorable February 1999 Social Security 
Administration (SSA) decision, but copies of the medical 
records upon which this decision was based have not been 
obtained to date.  These records should also be obtained.  
38 U.S.C.A. § 5103A(c)(3).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the VAMC and 
request all treatment records of the 
veteran dated since September 2004.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  The RO should also take appropriate 
steps to contact the SSA and request 
copies of the records upon which the 
February 1999 decision was based.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  The veteran should then be afforded a 
VA examination, with an examiner who has 
reviewed his claims file.  This 
examination report should contain a 
complete description of the current skin 
symptoms of the feet.  Based on the 
examination results and the claims file 
review, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current skin disability of the feet was 
first manifest in service.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

4.  Then, the RO should readjudicate the 
veteran's reopened claim for service 
connection for athlete's foot, along with 
the issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
hypertension and entitlement to service 
connection for a bilateral knee disorder.  
If the determination of one or more of 
these claims remains unfavorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


